Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.           Claim 26 is canceled.

               It was stated that the instant application is the continuation of the parent application 16/035,528 issued as patent 10,805,663, but the non-statutory double patenting rejection is withdrawn due to the amendment of “determining that the group of pictures in the video signal has a quantity of frames that is less than the expected quantity of frames; selecting, based on the group of pictures, a first anchor frame associated with a first time” interpreted in light of specification para 24 and 26. Please note, if this limitation is removed, the previous non-statutory double patenting rejection may be reinstated depending on the amendments at that time.


Response to Argument
2.    Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/07/2022 has been entered.     
               The applicant's arguments filed 07/07/2022 have been fully considered which pertain to the amended claim language and because of the amendments the objections, 112(b) rejection, and non-statutory double patenting rejection are withdrawn.  The amended limitation in independent claims 1, 8, 15,  are met by adding a new reference by Van Veldhuisen (US 20150281752 A1) which renders the arguments moot.


      Objection
3.        Claims 6 (similarly 13, 20) and Claim 27 are objected:

          Claims 6 (similarly 13, 20) are objected to so that the applicant could clarify the status of specification support in light of which the claim language must be interpreted, because the examiner could not find any support for “a quantity of frames that is less than a quantity of frames of an adjacent group of pictures in the video signal..”. Thus, the examiner is interpreting based on the inherent property of GOP (group of pictures structure in the video signal) that is repeated in encoding process, and GOP represents a quantity of frames that are in adjacent GOPs, as each GOP includes one I-frame and  B-frames, or P-frames, or a combination of B-frames and P-frames. As detailed in claim 1 explanation and met by Carson’s GOP citations provided and explained.  If the applicant intends to claim a different scope than the inherent property of GOP noted above, then Please provide paragraph number from the specification and explain which equivalent language describes the limitations.  

                Claim 27 is objected to so that the applicant could clarify the status of specification support in light of which the claim language must be interpreted, because the examiner could not find any support for “determining a repeated group of pictures structure (GOP) in the video signal.”; that is, the word “repeat”, or any variation of it, is not found in the specification. Thus, the examiner is interpreting claim 27 based on the inherent property of GOP (group of pictures structure in the video signal) that is repeated in encoding process, as each GOP includes one I-frame and  B-frames, or P-frames, or a combination of B-frames and P-frames. As detailed in claim 1 explanation and met by Carson’s GOP citations provided and explained.  If the applicant intends to claim “repeated GOP” in a different scope than the inherent property of GOP noted above; such as repeating GOP in specific way, then Please provide paragraph number from the specification and explain which equivalent language describes the limitations.  



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1 – 2, 5, 8 – 9, 12, 15 – 16, 19, 22 – 25, 27 are rejected under 35 U.S.C. 103 as being un-patentable over Carson et al., hereinafter Carson (US 20130141643 A1) in view of Van Veldhuisen (US 20150281752 A1).
 
                Regarding claim 1, Carson discloses “A method comprising: {Fig 1 – 5, 9 – 12, Fig 13 flow chart, Hardware in Fig 1, processor 104}
         determining, by a computing device {Fig 3, element 130 Sync determination and adjust, Fig 5 element 136 video pattern detector 136 and timing adjust 139}, an expected quantity of frames associated with a group of pictures in a video signal,
                {Fig 4, [0041- 43] expected B-frames or P-frames or combination of them between plurality of anchor frames (anchor frames = Intra-frame = I-frame) create GOP pattern, and each I-frame starts each GOP as shown GOP A starts with I-frame and GOP A+1 starts with another I-frame, and so on},

                   For the limitations “wherein the video signal corresponds with an audio signal [0040];” and the limitation “selecting, based on the group of pictures (GOP), a first anchor frame associated with a first time”, 
                 {In light of specification para [22-23], “selecting, based on the group of pictures (GOP), a first anchor frame associated with a first time” is when an anchor frame (I-frame) is deviating from the pattern of frames in group of pictures (GOP),  as it refers to an unexpected anchor frame in a range of frames in a video signal, and an unexpected anchor frame is defined as an unexpected I-frame, and specification para [03] discloses that “a scene change frame” begins with an unexpected anchor frame which is a first I-frame in that GOP. Thus, any unexpected I-frame which is a first anchor frame deviating from the pattern is selected by “a scene change frame” in that GOP}.
               Carson discloses  Fig 4, shows a range of encoded frames in the video signal as GOP pattern including the Intra Frame (I-frame), and associated with B-frame, P-frame, or both, as detailed in [0041-43]. The limitation of “wherein the video signal corresponds with an audio signal” met by the video and audio correspondence illustrated in Fig 2, 3, 5, 9, 10, and 12,   [0022, 23, 68],  wherein [0023] discloses "a scene change" which as noted per specification is an unexpected anchor frame (I-frame) deviating from the pattern of I-frames in GOP and reads on “selecting, based on the group of pictures (GOP), a first anchor frame associated with a first time”, then, detect an audio event in the second sequence that corresponds to the detected visual event (such as "a scene change"), wherein the respective visual and audio events will span multiple successive frames"},

            determining, based on the audio signal deviating from an audio level, a second time; and causing, based on the first time and the second time (interpreted as in claims 8 and 15 associated with a threshold variation in audio levels in the audio signal), the video signal to be synchronized with the audio signal.
               {“a second time associated with a threshold variation in audio levels in the audio signal” met by {[0068] discloses "a temporary silence or other step-wise change in the audio data indicating a scene change, Conversely, an abrupt increase in noise, music and/or action sounds may commence with a new scene".
               [0024, 48] discloses "determine the relative timing between the detected visual and audio events" (that is, the time difference for synchronization, a.k.a. drift, a.k.a. lag, a.k.a. time difference), If the events are found out of synchronization ("sync"), adjusts the rate of output of the audio and/or video frames to bring the respective frames back into sync."}.  


             Carson is silent for “determining that the group of pictures in the video signal has a quantity of frames that is less than the expected quantity of frames”; 
                     Van Veldhuisen in a similar field of endeavor teaches this limitation, as interpreted in light of the specification para 24 and 26. The  proof of analogous art is met by [0062, 142, 159]  and   "determining that the group of pictures (GOP) in the video signal has a quantity of frames that is less than the expected quantity of frames”  is met by [0174] "Disclosed herein are techniques to close the GOP (Group of pictures). If the fragment is equal to the MaxFragmentSize (where MaxFragmentSize is the maximum number of frames since the previous fragment allowed that meets the user set maximum fragment interval), the fragment IDR may be inserted. If we are not at the MaxFragmentSize {that is, “the video signal has a quantity of frames that is less than the expected quantity of frames”}, the transcoder may look ahead for a scene change {that is, a scene change is "first anchor frame associated with a first time" per specification noted above), the end of a fade, or the end of pan in the fragment range. If there is a such an event in the fragment range, then that frame will be the new fragment IDR boundary".
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson as taught in Van Veldhuisen to provide  “determining that the group of pictures in the video signal has a quantity of frames that is less than the expected quantity of frames”, for the purpose of “the transcoder may look ahead for a scene change as Van Veldhuisen [0174] teaches, and because “a scene change” as explained above per specification is the "first anchor frame associated with a first time” it enhances the ability of Carson to determine the scene change.


               Regarding claim 2,  Carson / Van Veldhuisen disclosed claim 1 and Carson further discloses “The method of claim 1, wherein causing the video signal to be synchronized with the audio signal comprises delaying, by a time duration based on the first time and the second time, one of the video signal or the audio signal, relative to the other of the video signal or the audio signal”, as noted in claim 1 was met by [0024, 48], and in addition [0086] provides the detailed explanation for the limitation “delaying, by a time duration based on the drift value between the first time and the second time, one of the video signal or the audio signal, relative to the other of the video signal or the audio signal”.


                 Regarding claim 5, Carson/ Van Veldhuisen disclosed claim 1, and Carson further discloses “The method of claim 1, wherein the selecting the first anchor frame, comprises determining that the first anchor frame is a next anchor frame following the group of pictures”
                    {In light of specification para [22-24, 26], “selecting, based on the group of pictures (GOP), a first anchor frame associated with a first time” is when an anchor frame (I-frame) is deviating from the pattern of frames in group of pictures (GOP),  as it refers to an unexpected anchor frame in a range of frames in a video signal, and an unexpected anchor frame is defined as an unexpected I-frame for the limitation “comprises determining that the first anchor frame is a next anchor frame following the group of pictures” and specification para [03] discloses that “a scene change frame” begins with an unexpected anchor frame which is a first I-frame in that GOP. Thus, any unexpected I-frame which is a first anchor frame deviating from the pattern is selected by “a scene change frame” in that GOP}.
               Carson discloses  Fig 4, shows a range of encoded frames in the video signal as GOP pattern including the Intra Frame (I-frame), and associated with B-frame, P-frame, or both, as detailed in [0041-43]. The limitation of “wherein the video signal corresponds with an audio signal” met by the video and audio correspondence illustrated in Fig 2, 3, 5, 9, 10, and 12,   [0022, 23, 68],  wherein [0023] discloses "a scene change" which as noted per specification is an unexpected anchor frame (I-frame) deviating from the pattern of I-frames in GOP and reads on “selecting, based on the group of pictures (GOP), a first anchor frame associated with a first time, comprises determining that the first anchor frame is a next anchor frame following the group of pictures”, then, detect an audio event in the second sequence that corresponds to the detected visual event (such as "a scene change"), wherein the respective visual and audio events will span multiple successive frames"}.


                 Regarding claim 6, Carson/ Van Veldhuisen disclosed claim 1, and 
 “The method of claim 1, wherein the determining that the group of pictures has a quantity of frames that is less than the expected quantity of frames”, 
       For limitation “comprises determining that the group of pictures has a quantity of frames that is less than a quantity of frames of an adjacent group of pictures in the video signal”,
                The examiner could not find any support for “a quantity of frames that is less than a quantity of frames of an adjacent group of pictures in the video signal..”, that is, the word “adjacent” or “previous” or similar was not found. Thus, the examiner is interpreting based on the inherent property of GOP (group of pictures structure in the video signal) that is repeated in encoding process, and GOP represents a quantity of frames that are in adjacent GOPs, as each GOP includes one I-frame and  B-frames, or P-frames, or a combination of B-frames and P-frames.
                   Based on this interpretation, it is met as detailed in claim 1 explanation by  Carson {Fig 4, [0041- 43] B-frames or P-frames or combination of them between plurality of anchor frames (anchor frames = Intra-frame = I-frame) create the pattern of frames in each GOP, and the plurality of I-frames is made from each I-frame in each GOP as shown GOP A starts with I-frame and GOP A+1 starts with another I-frame, and so on}  in a video signal, wherein the video signal corresponds with an audio signal [0040];                          
                    If the applicant intends to claim a different scope than the inherent property of GOP noted above, then Please provide paragraph number from the specification and explain which equivalent language describes the limitations.  


                Regarding claims 8 – 9, 12 – 13,  these are device claims having the same limitations as in method claims 1 – 2, 5 – 6  and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.


                Regarding claims 15 – 16, 19 – 20, these are CRM claims having the same limitations as in method claims 1 – 2, 5 – 6 and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.



                Regarding claim 22, Carson / Van Veldhuisen disclosed claim 1 and Carson further discloses “The method of claim 1 further comprising verifying synchronization of the video signal with the audio signal by comparing a time of silence in the audio signal with a time of a start of a group of pictures in the video signal”.
               {“a threshold variation in audio levels in the audio signal” met by {[0068] discloses "a temporary silence or other step-wise change in the audio data indicating a scene change, Conversely, an abrupt increase in noise, music and/or action sounds may commence with a new scene".
               [0024, 48] discloses "determine the relative timing between the detected visual and audio events" (that is, the time difference for synchronization, a.k.a. drift, a.k.a. lag, a.k.a. time difference), If the events are found out of synchronization ("sync"), adjusts the rate of output of the audio and/or video frames to bring the respective frames back into sync."}.  


                Regarding claim 23, Carson / Van Veldhuisen disclosed claim 1 and Carson further discloses “The method of claim 1, wherein the audio signal deviating from the audio level corresponds to a portion of the audio signal having an audio level below a lower threshold level or above an upper threshold level.”
               {met by {[0068] discloses "a temporary silence or other step-wise change in the audio data indicating a scene change, Conversely, an abrupt increase in noise, music and/or action sounds may commence with a new scene"}.


                   Regarding claim 24, Carson / Van Veldhuisen disclosed claim 1 and Carson further discloses “The method of claim 1, wherein the determining the second time comprises determining a time associated with, a variation, in audio levels in the audio signal, that is more temporally proximate to the first time than another variation.
           The limitation “that is more temporally proximate to the first time than another variation” is not found in the specification, thus the examiner in light of the specification para 26-27, interprets that the applicant intends to say a close match between the time that audio level varies indicating a scene change is determined to coincide (temporally proximate) as a close match with the timing of the video for the detected “scene change” (first time of video). Based in this interpretation the limitations are met by:
               {“a second time associated with a threshold variation in audio levels in the audio signal” met by {[0068] discloses "a temporary silence or other step-wise change in the audio data indicating a scene change, Conversely, an abrupt increase in noise, music and/or action sounds may commence with a new scene".
               [0024, 48] discloses "determine the relative timing between the detected visual and audio events" (that is, the time difference for synchronization, a.k.a. drift, a.k.a. lag, a.k.a. time difference), If the events are found out of synchronization ("sync"), adjusts the rate of output of the audio and/or video frames to bring the respective frames back into sync."}.  


                Regarding claim 25, Carson / Van Veldhuisen disclosed claim 1 and Carson further discloses “The method of claim 24, wherein the causing is further based on a drift value corresponding to a difference between the first time and the second time.”.
               {[0024, 48] discloses "determine the relative timing between the detected visual and audio events" (that is, the time difference for synchronization, a.k.a. drift, a.k.a. lag, a.k.a. time difference), If the events are found out of synchronization ("sync"), adjusts the rate of output of the audio and/or video frames to bring the respective frames back into sync."


                Regarding claim 27, “The method of claim 1, wherein the determining the expected quantity of frames associated with the groups of pictures in the video signal” was met as detailed in claim 1,
               the limitation “comprises determining a repeated group of pictures structure in the video signal.”,    As also noted in the objection section, the examiner could not find any support for “determining a repeated group of pictures structure in the video signal.”; that is, “repeat” or any variation of it is not found in the specification. Thus, the examiner is interpreting claim 27 based on the inherent property of GOP (group of pictures structure in the video signal) that is repeated in encoding process, as each GOP includes one I-frame and  B-frames, or P-frames, or a combination of B-frames and P-frames. 
                   Based on this interpretation, it is met as detailed in claim 1 explanation by  Carson {Fig 4, [0041- 43] B-frames or P-frames or combination of them between plurality of anchor frames (anchor frames = Intra-frame = I-frame) create the pattern of frames in each GOP, and the plurality of I-frames is made from each I-frame in each GOP as shown GOP A starts with I-frame and GOP A+1 starts with another I-frame, and so on}  in a video signal, wherein the video signal corresponds with an audio signal [0040];
                  If the applicant intends to claim “repeated GOP” in a different scope than the inherent property of GOP noted above; such as by repeating GOP in specific way, please provide paragraph number from the specification and explain which equivalent language describes the limitations.  


5.      Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being un-patentable over Carson et al., hereinafter Carson (US 20130141643 A1) in view of Van Veldhuisen (US 20150281752 A1), and in view of Perlman et al., hereinafter Perlman (US 20150373075 A1).

               Regarding claim 3, Carson / Van Veldhuisen disclosed claim 1 for “The method of claim 1, wherein the determining the expected quantity of frames”, 
                  Carson / Van Veldhuisen is silent for “is based on: receiving supplemental enhancement information indicating the expected quantity of frames”,
                            Perlman in a similar field of endeavor teaches this limitation as cited Perlman [0072] teaches the limitation " receiving supplemental enhancement information” is met by "markers in the encoded bitstream" as cited in and furthermore "Indicating the expected quantity of frames, that is, B-frames or P-frames between each of the plurality of anchor (I-frame) frames that starts a new GOP.  
            [0072] “The video content is read from storage as an encoded bitstream, which is referred to herein as the "original" video bitstream.  Depending on the applicable video encoding standard used, the video bitstream will include markers from which the encoded content for each of I-frames, P-frames, and B-frames (as well as other types of Group of Picture (GOP) content, such as B-slices) can be identified.  Additionally, audio content may generally be encoded on a separate "layer," wherein the audio content and video content includes synchronization indicia used to coordinate the playback of the audio and video content in a synchronized manner.  Optionally, audio content may be encoded along with the video content in an interleaved manner.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson as taught in Perlman to provide “is based on: receiving supplemental enhancement information indicating the expected quantity of frames”,  for the purpose of using the GOP structure that includes B-frames in between the I-frames of the GOP, and by determining the quantity of B-frames and I-frames to find an unexpected I-frame. This enhances the detection of a change of scene which Carson uses for synchronization of audio and video.


              Regarding claim 10, this is a device claim having the same limitations as in method claim 3, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.

                Regarding claim 17, this is a CRM claim having the same limitations as in method claim 3, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.


6.	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being un-patentable over Carson et al., hereinafter Carson (US 20130141643 A1) in view of Van Veldhuisen (US 20150281752 A1), and in view of Boone et al., hereinafter Boone (US 20170324888 A1).

              Regarding claim 4, Carson/ Van Veldhuisen disclosed claim 1, “The method of claim 1, further comprising: determining, based on a type of content associated with the audio signal and the video signal” is met by Carson  [0073] "audio detection based on type of content / audio level”,

            The limitations  “an allowable average drift value, wherein the causing the video signal to be synchronized with the audio signal comprises synchronizing the video signal with the audio signal based on an average drift value being greater than the allowable average drift value” are met as following:
 “based on an average drift value being greater than an allowable average drift value., Carson [0066] discloses the equivalent of “the average drift value” (half a second or less”) greater than an allowable drift value, wherein synchronizing the video signal with the audio signal comprises synchronizing the video signal with the audio signal based on the drift value being greater than the allowable average drift value”, 
Carson [0066] discloses a level threshold analysis that uses empirical analysis to determine as cited "that most out of sync events occur over a certain window size (e.g., +/-X video frames, such as on the order of half a second {that is, drift value} or less, so that detected video and audio events spaced greater in time than this window size may be rejected. The “drift value” is met by “such as on the order of half a second”. A drift value (delay, lag) in synchronization was further noted by [0024, 48].

                Carson does not explicitly disclose the verbatim wording “average” for the “drift value”, 
              Boone in a similar field of endeavor teaches “average drift in synchronization”, Boone [0022-24] discloses "average drift in synchronization and [00300] discloses the synchronization is for both audio and video and amongst many devices as cited “or example, the I/O interface 460 may facilitate the receiving or transmitting video or audio information", "he I/O interface 460 may also include an interface to synchronize the camera 400 with other cameras or with other external devices".
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson’s drift value as taught in Boone to provide "average drift in synchronization”, for the purpose that it enhance the synchronization of the video and its audio by creating a threshold for “average drift value” used in rejecting or accepting a delay between the video and audio in synchronization because the average is a reliable indicator of the condition.


                Regarding claim 11, this is a device claim having the same limitations as in method claim 4, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.

                Regarding claim 18, this is a CRM claim having the same limitations as in method claim 4, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.


7.	Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being un-patentable over Carson et al., hereinafter Carson (US 20130141643 A1) in view of Van Veldhuisen (US 20150281752 A1), and in view of Sievers et al., hereinafter Sievers (US 20170359601 A1).

          Regarding claim 7, Carson/ Van Veldhuisen disclosed claim 1, and Carson further disclosed “The method of claim 1, wherein the expected quantity of frames is based on a scheduled quantity of predictive (P-frames) or bi- predictive (B-frames) frames associated with groups of pictures in the video signal”,
        it is met as detailed in claim 1 explanation by  Carson {Fig 4, [0041- 43] B-frames or P-frames or combination of them between plurality of anchor frames (anchor frames = Intra-frame = I-frame) create the pattern of frames in each GOP, and the plurality of I-frames is made from each I-frame in each GOP as shown GOP A starts with I-frame and GOP A+1 starts with another I-frame, and so on}  in a video signal, wherein the video signal corresponds with an audio signal [0040]; 

           Since the examiner could not find “scheduled” in the specification, the above limitations were fully met as noted above. However, the examiner also interprets that the applicant’s “scheduled” may be referring to the size and placement of  quantity of predictive (P-frames) or bi- predictive (B-frames) frames associated with groups of pictures in the video signal, for which Sievers in a similar field of endeavor teaches in [0005-6].   As cited in [0005] " In some embodiments, a frame type ratio value for the target frame-types is calculated based on a longest mini-GOP length, a mini-GOP length associated with a number of B-frames and B-REF frames between a first video frame and a second video frame in the plurality of target video frames, the first video frame having a first frame type of a P-frame or an I-frame, and the second video frame having a second frame type of a P-frame or an I-frame. In some embodiments, a target frame size of each target video frame is determined based on the frame type ratio value and a target transcoding rate. In some embodiments, each of the target video frames in the target video track to the target frame size is encoded to form a target video sequence."
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carson/ Van Veldhuisen as taught in Sievers to provide “scheduled” interpreted as referring to the size and placement of  quantity of predictive (P-frames) or bi- predictive (B-frames) frames associated with groups of pictures in the video signal”, for the purpose of using the GOP structure that includes B-frames in between the I-frames of the GOP, and by determining the quantity of B-frames and I-frames to find an unexpected I-frame. This enhances the detection of a change of scene which Carson uses for synchronization of audio and video.

                Regarding claims 14, these are device claims having the same limitations as in method claims 7, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.  Additionally in claim 13 limitation of “is determined based on” on line 3 is anticipated by the limitation “deviates from” on line 3 of claim 6.


                Regarding claims 21, these are CRM claims having the same limitations as in method claims 6 – 7, and the hardware claimed as processors and memory was also noted for processing the algorithm according to the method {Fig 1, processor 104, Fig 5, video pattern detector 136, audio pattern detector 138, and buffers 132 and 134 (memory)}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422              

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422